DETAILED ACTION

After-final amendment filed under AFCP 2.0
Acknowledgment and entry is made of the After-final Amendment filed July 18, 2022 under AFCP 2.0.  Claims 10, 12 and 14 are amended.  Claims 1-4 and 6-21 are pending.

Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 12 and 15, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including at least a heating unit for a light assembly comprising: a heating element attached to a transparent window and configured to heat the transparent window; a controller configured to provide electrical power to the heating element; and a connector having a first end in contact with the heating element and a second end in connection with the controller, wherein the first end contacts the heating element under a pre-loaded force, wherein the heating element comprises: a transparent conductive film attached to the transparent window and covers an inner surface of the transparent window; and two contact pads formed on the transparent conductive film on edge reqions of the transparent conductive film, wherein each contact pad includes an electrode area for contactinq with the connector, each of the contact pads includes an elonqated belt extending along a width of the transparent window, and the two contact pads are disposed symmetrically on opposinq edges of the transparent window.  
The best prior arts of record, Deering and Kim, anticipate or render obvious the claims but fail to teach or suggest that the heating element comprise two contact pads that each include an elonqated belt extending along a width of the transparent window, and the two contact pads are disposed symmetrically on opposinq edges of the transparent window.  Accordingly, the claims are deemed patentable over the prior art of record.  Claims 2-4, 6-11, 13-14 and 16-21 are allowable in that they are respectively dependent on, and further limit claims 1, 12 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN P GRAMLING/Primary Examiner, Art Unit 2875